DETAILED ACTION
Claim(s) 1, 3-5, 7 and 10-17 are presented for examination.
Claims 1 and 7 are amended.
Claims 2, 6, 8 and 9 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 10th, 2022 has been entered.

Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) PCT/EP2017/056350 submitted on March 17th, 2017.

Response to Arguments
Applicant’s arguments, (see remarks pgs. 6-8 of 9), filed September 7th, 2022 with respect to the rejection(s) of claim(s) 1, 3-5, 7 and 10-17 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of ZEE et al. (US 2020/0305054 A1).

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1, 3-5, 7 and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites: “transmit ... based on configuration updates” in lines 14-15. It is unclear if the limitation is referring to “a configuration ...” as recited in line 7.

	Claim 7 recites: “the at least one slice” in line 5. It is unclear if the limitation is referring to “a RAN slice” of a plurality of RAN slice(s).

	There is insufficient antecedent basis for these limitation(s) in the claim(s). 
	Claim(s) 3-5 and 10-17 are also being rejected for being dependent on a rejected base claim as set forth above.
For the purpose of examination, examiner will interpret as best understood. 

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(2) the claimed invention was described in a patent issued under section 151 , or in an application for patent published or deemed published under section 122(b) , in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7 and 10-17 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by ZEE et al. (US 2020/0305054 A1) hereinafter “Zee”.

Regarding Claim 1,
	Zee discloses a slice management entity for a radio access network (RAN) [see fig. 16, pg. 16, ¶302 lines 1-4, a first radio network node “12” for handling mobility of a wireless device “10” in a communication network “1”], comprising: 
	a processor configured to [see fig. 16, pg. 16, ¶303 lines 1-3, a processing unit “1601” configured to]: 
	receive RAN slice information including an RAN slice identifier (ID) [see fig(s). 12 & 13: Step(s) “1202” / “1302”, pg. 14, ¶254 lines 1-5, receive a response message comprising information indicating one or more slice identities (IDs)], determine a configuration including a pre-configuration for at least one RAN slice of the RAN based on the RAN slice information [see fig(s). 12 & 13: Step(s) “1205” - “1210” / “1304”, pg. 14, ¶263 lines 1-5; ¶265 lines 1-5, determine to initiate a mobility procedure comprising selecting measurements for making a mobility decision based on the information in the received response message and the obtained support indication], wherein the configuration comprises information for an operation of the at least one RAN slice of the RAN [see fig(s). 12 & 13: Step(s) “1205” / “1305”, pg. 14, ¶265 lines 1-5; ¶266 lines 1-5, the mobility procedure comprising the selecting being further based on information received from the core network node “19” or other radio network node indicating equivalent networks and slices, and slices allowed or not allowed to use for the wireless device “10”] including information on [see fig(s). 12 & 13: Step(s) “1205” / “1305”, pg. 14, ¶267 lines 1-3, and further indicating]:
	a resource required by the at least one RAN slice [see fig(s). 12 & 13: Step(s) “1205” / “1305”, pg. 14, ¶267 lines 1-3, a frequency priority order used when determining to initiate the mobility procedure], transmit a RAN slice configuration message to the RAN based on the configuration [see fig(s). 12 & 13: Step(s) “1211b” / “1308”, pg. 14, ¶275 lines 1-14, transmit a handover request to the second radio network node “13” comprising an indication of the decided one or more slices supported by the second radio network node “13”], and transmit the RAN slice configuration message based on configuration updates in terms of protocols and RAN functions for the at least one RAN slice [see fig(s). 12 & 13: Step(s) “1211a” / “1308”, pg. 14, ¶275 lines 1-14, transmit a handover required to the core network node “19” comprising an indication disclosing the supported slices by comprising values of supported one or more networks and one or more tracking area codes, cell group identities, or cell identities, which allows the receiving node to identify the slice].

Regarding Claim 3,
	Zee discloses the slice management entity of claim 1 [see fig. 16, pg. 16, ¶302 lines 1-4, the first radio network node “12”], wherein the slice management entity is configured to reside as a RAN domain specific management entity at a domain support system (DSS) [see fig. 4, pg. 5, ¶105 lines 1-11, the management system comprises a domain manager (DM), also referred to as the operation and support system (OSS) node managing the radio network nodes]; and 
	further comprising an interface to a cross domain management entity at a slice support system (SSS) for communicating configuration information [see fig. 4, pg. 5, ¶105 lines 1-11, the radio network nodes are interfaced by X2 and/or S1 interfaces, whereas an interface between two DMs is referred to as Itf-P2P].

Regarding Claim 4,
	Zee discloses the slice management entity of claim 1 [see fig. 16, pg. 16, ¶302 lines 1-4, the first radio network node “12”], wherein the processor is further configured to [see fig. 16, pg. 16, ¶303 lines 1-3, the processing unit “1601” configured to]:
	receive a context change message from the RAN indicating a change of context [see fig. 6, pg. 6, ¶123 lines 1-8, the eNB receives information from a core network node, such as an MME, in several different messages] with respect to: 
	a change of information on a process [see fig. 6, pg. 6, ¶123 lines 1-8, a “UE Context modification” and/or “Handover request”], and adjust the configuration for the RAN based on the change of context [see pg. 10, ¶175 lines 14-19, to provide the UE context ID on the core network node].

Regarding Claim 5,
	 Zee discloses the slice management entity of claim 4 [see fig. 16, pg. 16, ¶302 lines 1-4, the first radio network node “12”], wherein the context change message indicates [see fig. 6, pg. 6, ¶123 lines 1-8, the several different messages comprising]: 
	handover requests from a group of user equipment (UE) [see fig. 6, pg. 6, ¶123 lines 1-8, a “UE Context modification” and/or “Handover request”].

Regarding Claim 7,
	Zee discloses a radio access network (RAN) entity [see fig. 17, pg. 17, ¶316 lines 1-3, a second radio network node “13” for handling mobility of a wireless device “10” in a communication network “1”], comprising: 
	a processor configured to [see fig. 17, pg. 17, ¶316 lines 9-12, a processing unit “1701”, e.g. one or more processors, configured to]: 
	receive a RAN slice configuration message from a slice management entity [see fig(s). 12 & 14: Step(s) “1201” / “1401”, pg. 15, ¶281 lines 1-8, receive a message from a first radio network node “12”], wherein the RAN slice configuration message comprises a configuration including a pre-configuration and a configuration update for the at least one slice [see fig(s). 12 & 14: Step(s) “1201” / “1401”, pg. 15, ¶281 lines 1-8, the message comprising information indicating one or more slice identities supported by the first radio network node “12”], the configuration comprising information for an operation of at least one RAN slice of the RAN [see fig(s). 12 & 14: Step(s) “1201” / “1401”, pg. 13, ¶246 lines 5-11, the information in the transmitted message comprises explicit values of one or more networks and one or more slice identities supported by the first radio network node “12”] including information on [see fig(s). 12 & 14: Step(s) “1201” / “1401”, pg. 13, ¶247 lines 1-5, the explicit values are indicated in a list which comprises]: 
	a resource required by the at least one RAN slice of the RAN [see fig(s). 12 & 14: Step(s) “1201” / “1401”, pg. 13, ¶247 lines 1-5, an entry for each network identifier], wherein the configuration is determined [see fig. 12: Step(s) “1205” - “1210”,  pg. 14, ¶263 lines 1-5; ¶265 lines 1-5, determine to initiate a mobility procedure towards the second radio network node “13”], by the slice management entity [see fig. 12: Step(s) “1205” - “1210”,  pg. 14, ¶263 lines 1-5; ¶265 lines 1-5, by the first network node “12”], based on RAN slice information including an RAN slice identifier (ID) [see fig. 12: Step(s) “1205” - “1210”,  pg. 14, ¶263 lines 1-5; ¶265 lines 1-5, taking the information in the received response message and the obtained support indication into account], and transmit a RAN configuration message to at least one user equipment (UE) based on the RAN slice configuration message and the configuration update [see fig(s). 12 & 14: Step(s) “1202” – “1204” / “1402”, pg. 13, ¶231 lines 1-5; pg. 15, ¶283 lines 1-5; ¶285 lines 1-6, transmit a response message comprising information indicating one or more slice identities supported by the second radio network node “13” to perform the mobility procedure], wherein the RAN configuration message includes [see fig(s). 12 & 14: Step(s) “1202” – “1204” / “1402”, pg. 13, ¶231 lines 1-5; pg. 15, ¶283 lines 1-5, the response message comprising information indicating]: 
	a slice ID of the at least one RAN slice [see fig(s). 12 & 14: Step(s) “1202” – “1204” / “1402”, pg. 13, ¶231 lines 1-5; pg. 15, ¶283 lines 1-5, one or more slice identities supported by the second radio network node “13”].

Regarding Claim 10,
	Zee discloses the RAN entity of claim 7 [see fig. 17, pg. 17, ¶316 lines 1-3, the second radio network node “13”], wherein the processor is further configured to [see fig. 17, pg. 17, ¶316 lines 9-12, the processing unit “1701”, e.g. one or more processors, configured to]: 
	detect a change of context at the RAN including [see fig. 12, pg. 12, ¶222 lines 1-3, the source radio network node “12” sets up an X2 connection to the target radio network node “13” and indicates]: 
	traffic at the RAN [see fig. 12, pg. 12, ¶222 lines 1-3, broadcasted and supported PLMN's], and transmit a context change message to the slice management entity responsive to detecting the change of context [see fig. 12, pg. 12, ¶224 lines 1-3, the target radio network node “13” responds with the same information. Thereby, the source radio network node “12” will have information about supported PLMN(s) and TAC per served cell in the nodes which it have X2 connections to].

Regarding Claim 11,
	Zee discloses the RAN entity of claim 10 [see fig. 17, pg. 17, ¶316 lines 1-3, the second radio network node “13”], wherein the processor is further configured to [see fig. 17, pg. 17, ¶316 lines 9-12, the processing unit “1701”, e.g. one or more processors, configured to]: 
	detect the change of context at the RAN for the at least one slice based on mobility information from the at least one UE associated with the at least one slice of the RAN [see fig. 12, pg. 12, ¶222 lines 1-3, the source radio network node “12” selects the appropriate cells which support the slice of the wireless device “10”].

Regarding Claim 12,
	Zee discloses the RAN entity of claim 10 [see fig. 17, pg. 17, ¶316 lines 1-3, the second radio network node “13”], wherein the processor is further configured to [see fig. 17, pg. 17, ¶316 lines 9-12, the processing unit “1701”, e.g. one or more processors, configured to]:
	detect the change of context at the RAN for the at least one slice based on information from at least one neighboring RAN entity including a different operator RAN entity [see fig. 12, pg. 12, ¶222 lines 1-3, the source radio network node “12” sets up an X2 connection to the target radio network node “13” and indicates broadcasted and supported PLMN's], the information indicating a change of context at the at least one neighboring RAN entity [see fig. 12, pg. 12, ¶222 lines 1-3, the source radio network node “12” further broadcasts Tracking Area Codes (TAC) for each cell and by using supported TAI information the wireless device “10”].

Regarding Claim 13,
	Zee discloses the RAN entity of claim 7 [see fig. 17, pg. 17, ¶316 lines 1-3, the second radio network node “13”], wherein the processor is further configured to [see fig. 17, pg. 17, ¶316 lines 9-12, the processing unit “1701”, e.g. one or more processors, configured to] generate context information based on [see pg. 10, ¶185 lines 1-4, the first radio network node “12” receives a measurement report from the wireless device “10” based on]: 
	UE measurements on different air interface variants (AIV) [see pg. 10, ¶185 lines 1-4, the measurement configuration sent to the wireless device “10”].

Regarding Claim 14,
	Zee discloses the RAN entity of claim 13 [see fig. 17, pg. 17, ¶316 lines 1-3, the second radio network node “13”], wherein the processor is further configured to [see fig. 17, pg. 17, ¶316 lines 9-12, the processing unit “1701”, e.g. one or more processors, configured to] adjust the configuration for the at least one slice of the RAN according to user or slice requirements based on the context information [see pg. 10, ¶179 lines 1-3, information is added as an equivalent PLMN and equivalent slice-ID list, which herein is also referred to as a “PLMN-eq and slice-eq list”].

Regarding Claim 15,
	Zee discloses the RAN entity of claim 13 [see fig. 17, pg. 17, ¶316 lines 1-3, the second radio network node “13”], wherein the processor is further configured to [see fig. 17, pg. 17, ¶316 lines 9-12, the processing unit “1701”, e.g. one or more processors, configured to] generate the context information based on information from adjacent RAN nodes [see pg. 10, ¶185 lines 1-4, the first radio network node “12” receives a measurement report from the wireless device “10” based on the measurement configuration sent to the wireless device “10”].

Regarding Claim 16,
	Zee discloses the RAN entity of claim 13 [see fig. 17, pg. 17, ¶316 lines 1-3, the second radio network node “13”], wherein the information from the CN comprises communication protocol indication [see pg. 4, ¶79 lines 8-12, the core network node transmits information to the first radio network node indicating equivalent networks and slices, and slices allowed or not allowed to use for the wireless device].

Regarding Claim 17,
	Zee discloses the RAN entity of claim 16 [see fig. 17, pg. 17, ¶316 lines 1-3, the second radio network node “13”], wherein the information from the CN is indicated via RAN-to-core-network interface signaling on control plane (CP) [see pg. 1, ¶5 lines 1-2, the S1-MME interface is used for control plane between eNodeB/E-UTRAN and MME].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent Application Publication No.: MYHRE et al. (US 2020/0053531 A1); see fig. 23, pgs. 13-14, ¶285-¶294.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469